106 -IS
                                 ELECTRONIC RECORD %Q*lmlS

COA#       02-14-00513-CR                        OFFENSE:        21.11


           Karl Dean Jackson v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    396th District Court


DATE: 06/25/15                     Publish: NO   TC CASE #:      1319320D




                         IN THE COURT OF CRIMINAL APPEALS


          Karl Dean Jackson v. The State of
                                                                      *66 -/£
STYLE:    Texas                                       CCA#:

         APPELLAMT\<>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:     Q?kt/;Jo/r                                  SIGNED:                           PC:

JUDGE:       ru.   ~z                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD